ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8, 10-16, and 18-26 are presented for examination.

Response to Arguments
The arguments pertaining to the 101 rejection are persuasive. The claims recitation of  “generating  a control signal and transmitting the control signal over a network connection for receipt at a network connected consumer electronics device…in response to determining that the medicine is not taken as prescribed and disabling, responsive to receipt of the control signal, operation of the network connected consumer electronics device controlling to disable and then release the consumer electronics device via a control signal” provides technical detail that offers a technical feature to the invention to overcome the 101 rejection. Further, the addition of using a machine-learned model running at the one or more processor that is trained to detect a patient’s compliance of medicine usage data with the prescription information based upon a matching of the detected medicine usage pattern associated with the captured medicine usage behavior of the patient is a practical application and overcomes the 101 rejection. 

Examiner’s Statement for Reasons for Allowance
Claims 1, 3-8, 10-16, and 18-26 are allowed. The following is an examiner’s statement for reasons for allowance: 
The closest prior art references of record - Hsu (US 2010/0174229 A1), Barajas (US 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/K.A.S./Examiner, Art Unit 3626          

/ROBERT A SOREY/Primary Examiner, Art Unit 3626